Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed June 13, 2022 has been entered.  Claims 1-4, 8-12, and 16-19 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Pre-Grant Publication No. 20110055084) in view of Beck (U.S. Pre-Grant Publication No. 20180158044), Ruparelia (U.S. Pre-Grant Publication No. 20160364729), and Donnellan (U.S. Pre-Grant Publication No. 20150294304).

Claim 1
	Regarding Claim 1, Singh teaches:
A method for conducting transactions by using a customer device, the method comprising (See at least the Abstract: Describes a method for conducting transactions at an ATM with a portable device [i.e. a customer device]):
receiving, by a server from a customer device of a customer, a first request to initiate a transaction at a terminal device at which the customer wants to perform a transaction by using the customer device (See at least Paragraphs 22 and 23: The ATM Network Service [the server] receives a cash transaction request from the personal mobile device of the user. The cash transaction request is associated with a ATM [terminal device]);
receiving… the second request… wherein the second request includes at least first identification information of the customer and second identification information of the terminal device (See at least Paragraph 26: The ATM Network service acquires a unique serial number or other type of unique identifier for the ATM. The ATM Network service may also acquire an identifier associated with the personal mobile device, such as a phone number [See Paragraph 23]. Examiner's Note: Singh does not explicitly teach that the identification information is received from the terminal device by the server in the listening mode. However, Beck does teach these limitations as described below);
rendering, by the server… a graphical user interface (GUI) of the terminal device on the customer device… wherein the GUI comprises interactive features replicating functionality of a payment interface of the terminal device (See at least Paragraph 30: The ATM Network service presents authentication screens, which are typically presented on the ATM to customers via a display of the ATM. These authentication screens or some modified version of these authentication screens are presented to the customer on the customer's personal mobile device and not the ATM display. The user may interact with an input mechanism of the personal device, such as touch screen keys [i.e. interactive features; see Paragraph 32]); and
receiving, by the server from the customer device… transaction details submitted by the customer using the GUI (See at least Paragraphs 34-37: The transaction may then be completed based on authentication information received from the customer via the authentication screens, and a security code supplied by the ATM Network Service).

	Regarding Claim 1, Singh does not explicitly teach, but Beck, however, does teach:
entering, by the server, a listening mode for a first time-interval based on the first request and in anticipation of a second request (See at least Paragraph 121: Describes a system for temporarily activating a payment account. In Step 710, the user may send a request [i.e. a first request] to the FSP system [i.e. the server] to register a temporary transaction rule associated with a payment account of a user. The temporary transaction rule may be a time-based rule defining a window of time in which the authorization request received in step 730 may be authorized for approving a transaction using the payment account. In other words, the temporary transaction rule activates a "listening mode" during which the FSP system expects to receive a transaction request);
receiving, by the server in the listening mode, the second request via one of a payment network or an acquirer server from the terminal device within the first time-interval (See at least Paragraphs 212 and 122: In Step 730, the FSP system may then receive transaction data associated with a transaction authorization request [i.e. a second request] for a transaction initiated using the payment account. The transaction authorization request may be transmitted from the merchant device [i.e. the terminal device] to the FSP system via a payment processing network [See Paragraphs 93-95]); and
transmitting, by the server to one of the payment network or the acquirer server, an authorization response based on the transaction details so that an approval notification can be sent to the terminal device authorizing the transaction (See at least Paragraph 127: In step 750, the FSP system may transmit an authorization decision to the payment processing network. The payment network may then send the authorization decision to the merchant system).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh and Beck in order to increase security and user convenience while conducting transactions by enabling continued use, on a restricted basis, of a payment method or account for which a financial service provider has identified fraudulent activity or has otherwise declared unusable (Beck: Paragraph 6).

	Regarding Claim 1, the combination of Singh and Beck does not explicitly teach, but Ruparelia, however, does teach:
verifying, by the server, the first identification information and the second identification information (See at least Paragraph 65: Describes a system for performing secure card less transactions using a user device. At step 412, the device pairing module [i.e., the server] verifies the identity of the ATM kiosk and the user device using the machine ID [i.e., second identification information] and the app ID [i.e., first identification information]);
rendering, by the server, in response to verification of the first identification information and the second identification information, a graphical user interface (GUI) of the terminal device on the customer device initiating a transaction session that is valid for a second time-interval, wherein the GUI comprises interactive features replicating functionality of a payment interface of the terminal device (See at least Paragraph 66: After the ATM kiosk and the user device are verified, the pairing process between the ATM kiosk and user device may be completed. This pairing process allows the user to access the ATM via their mobile device for a predefined duration of time [i.e., a transaction session that is valid for a second time interval, see Paragraph 55]. Figure 8g shows an example ATM interface that is displayed on the mobile device of the user);
receiving, by the server from the customer device within the second time-interval, transaction details submitted by the customer using the GUI (See at least Paragraph 55: The user must provide input to the interface displayed on the user device before the predefined duration of time expires).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, and Ruparelia in order to facilitate the use of mobile devices to perform card-less transactions while maintaining a high level of security for the users involved in the transaction (Ruparelia: Paragraphs 6-8).

	Regarding Claim 1, the combination of Singh, Beck, and Ruparelia does not explicitly teach, but Donnellan, however, does teach:
wherein the first request comprises transaction card details in an encrypted format (See at least Paragraph 101: Describes methods, systems, and devices for securely processing transactions using payment cards. Payment card information is received at a payment processing server from a mobile device. The mobile device may encrypt the payment card information before transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, Ruparelia, and Donnellan in order to keep payment card information secure and combat payment card fraud (Donnellan: Paragraphs 1-3).

Claim 2
	Regarding Claim 2, Singh teaches:
Wherein the terminal device is a point-of-sale (POS) device, and wherein the GUI replicates a functionality of the POS device on the customer device (See at least Paragraphs 3-9: Singh does not explicitly teach that the system comprises a POS device. However, Singh does identify several alternative types of "kiosks" that may benefit from the disclosed invention [e.g. kiosks for collecting payment for goods and services]. Therefore, it would have been obvious to one of ordinary skill in the art that the systems/methods disclosed by Singh could be applied to POS devices).

Claim 3
	Regarding Claim 3, Singh teaches:
Wherein the terminal device is an automated teller machine (ATM), and wherein the GUI replicates a functionality of the ATM on the customer device (See at least Paragraph 30: The system replicates the functionality of an ATM on a customer's personal mobile device).

Claim 4
	Regarding Claim 4, the combination of Singh and Beck does not explicitly teach, but Ruparelia, however, does teach:
Storing, by the server, third identification information of the customer in a memory associated with the server during a registration of the customer (See at least Paragraph 52: Describes a system for pairing a user device with an ATM kiosk. The bank server may store samples of various user biometrics [third identification data] when the user is registered as a cardless banking transaction customer).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, and Ruparelia in order to allow the server to verify the user’s identity. This ensures that the banking transaction performed between the user device and the transaction terminal is secure (Ruparelia: Paragraph 10).

Claim 9
	Regarding Claim 9, Singh teaches:
A system for conducting transactions through use of a customer device, the system comprising (See at least the Abstract: Describes a system for conducting transactions at an ATM with a portable device [i.e. a consumer device]):
a customer device of a customer (See at least Paragraph 16: The system comprises a personal mobile device of the user [i.e. a customer device of a customer); 
a terminal device operably connected to the customer device (See at least Paragraph 10: The system comprises an ATM [i.e. a terminal device] that is in proximity to the customer); and 
a server operably connected to the customer device and to the terminal device, the server comprising circuitry configured to (See at least Paragraphs 21 and 22: The system comprises an ATM Network Service [i.e. a server] that implements the disclosed process):
receive, from the customer devic (See at least Paragraphs 22 and 23: The ATM Network Service receives a cash transaction request from a personal mobile device of a user. The cash transaction request is associated with an ATM);
receive… the second request… wherein the second request includes at least first identification information of the customer and second identification information of the terminal device (See at least Paragraph 26: The ATM Network service acquires a unique serial number or other type of unique identifier for the ATM. The ATM Network service may also acquire an identifier associated with the personal mobile device, such as a phone number [See Paragraph 23]. Examiner's Note: Singh does not explicitly teach that the identification information is received from the terminal device by the server in the listening mode. However, Beck does teach these limitations as described below);
render… a graphical user interface (GUI) of the terminal device on the customer device, wherein the GUI comprises interactive features replicating functionality of a payment interface of the terminal device to initiate a transaction session on the customer device (See at least Paragraph 30: The ATM Network service presents authentication screens, which are typically presented on the ATM to customers via a display of the ATM. These authentication screens or some modified version of these authentication screens are presented to the customer on the customer's personal mobile device and not the ATM display. The authentication screens are displayed on the personal mobile device after the identification information for the ATM and personal mobile device are received. The user may interact with an input mechanism of the personal device, such as touch screen keys [i.e. interactive features; see Paragraph 32]); and
receive transaction details from the customer device… submitted by the customer using the GUI (See at least Paragraphs 34-37: The transaction may then be completed based on authentication information received from the customer via the authentication screens, and a security code supplied by the ATM Network Service).

	Regarding Claim 9, Singh does not explicitly teach, but Beck, however, does teach:
enter a listening mode for a first time-interval based on the first request and in anticipation of a second request (See at least Paragraph 121: Describes a system for temporarily activating a payment account. In Step 710, the user may send a request [i.e. a first request] to the FSP system [i.e. the server] to register a temporary transaction rule associated with a payment account of a user. The temporary transaction rule may be a time-based rule defining a window of time in which the authorization request received in step 730 may be authorized for approving a transaction using the payment account. In other words, the temporary transaction rule activates a "listening mode" during which the FSP system expects to receive a transaction request);
receive, while in the listening mode, the second request from the terminal device within the first time-interval (See at least Paragraphs 212 and 122: In Step 730, the FSP system may then receive transaction data associated with a transaction authorization request [i.e. a second request] for a transaction initiated using the payment account. The transaction authorization request may be transmitted from the merchant device [i.e. the terminal device] to the FSP system via a payment processing network [See Paragraphs 93-95]); and
transmit to one of a payment network or an acquirer server, an authorization response based on the transaction details so that an approval notification can be sent to the terminal device authorizing the transaction (See at least Paragraph 127: In step 750, the FSP system may transmit an authorization decision to the payment processing network. The payment network may then send the authorization decision to the merchant system).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh and Beck in order to increase security and user convenience while conducting transactions by enabling continued use, on a restricted basis, of a payment method or account for which a financial service provider has identified fraudulent activity or has otherwise declared unusable (Beck: Paragraph 6).

	Regarding Claim 9, the combination of Singh and Beck does not explicitly teach, but Ruparelia, however, does teach:
verify the first identification information and the second identification information (See at least Paragraph 65: Describes a system for performing secure card less transactions using a user device. At step 412, the device pairing module [i.e., the server] verifies the identity of the ATM kiosk and the user device using the machine ID [i.e., second identification information] and the app ID [i.e., first identification information]);
render in response to verification of the first identification information and the second identification information, a graphical user interface (GUI) of the terminal device on the customer device, wherein the GUI comprises interactive features replicating functionality of a payment interface of the terminal device and is valid for a second period of time (See at least Paragraph 66: After the ATM kiosk and the user device are verified, the pairing process between the ATM kiosk and user device may be completed. This pairing process allows the user to access the ATM via their mobile device for a predefined duration of time [i.e., a transaction session that is valid for a second time interval, see Paragraph 55]. Figure 8g shows an example ATM interface that is displayed on the mobile device of the user);
receive transaction details from the customer device within the second time-interval submitted by the customer using the GUI (See at least Paragraph 55: The user must provide input to the interface displayed on the user device before the predefined duration of time expires).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, and Ruparelia in order to facilitate the use of mobile devices to perform card-less transactions while maintaining a high level of security for the users involved in the transaction (Ruparelia: Paragraphs 6-8).

	Regarding Claim 9, the combination of Singh, Beck, and Ruparelia does not explicitly teach, but Donnellan, however, does teach:
wherein the first request comprises transaction card details in an encrypted format (See at least Paragraph 101: Describes methods, systems, and devices for securely processing transactions using payment cards. Payment card information is received at a payment processing server from a mobile device. The mobile device may encrypt the payment card information before transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, Ruparelia, and Donnellan in order to keep payment card information secure and combat payment card fraud (Donnellan: Paragraphs 1-3).

Claim 10
	Regarding Claim 10, Singh teaches:
Wherein the terminal device is a point-of-sale (POS) device, and wherein the GUI replicates a functionality of the POS device on the customer device (See at least Paragraphs 3-9: Singh does not explicitly teach that the system comprises a POS device. However, Singh does identify several alternative types of "kiosks" that may benefit from the disclosed invention [e.g. kiosks for collecting payment for goods and services]. Therefore, it would have been obvious to one of ordinary skill in the art that the systems/methods disclosed by Singh could be applied to POS devices).

Claim 11
	Regarding Claim 11, Singh teaches:
Wherein the terminal device is an automated teller machine (ATM), and wherein the GUI replicates a functionality of the ATM on the customer device (See at least Paragraph 30: The system replicates the functionality of an ATM on a customer's personal mobile device).

Claim 12
	Regarding Claim 12, the combination of Singh and Beck does not explicitly teach, but Ruparelia, however, does teach:
Store third identification information of the customer in a memory associated with the server during a registration of the customer (See at least Paragraph 52: Describes a system for pairing a user device with an ATM kiosk. The bank server may store samples of various user biometrics [third identification data] when the user is registered as a cardless banking transaction customer).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, and Ruparelia in order to allow the server to verify the user’s identity. This ensures that the banking transaction performed between the user device and the transaction terminal is secure (Ruparelia: Paragraph 10).


5.	Claims 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Pre-Grant Publication No. 20110055084) in view of Beck (U.S. Pre-Grant Publication No. 20180158044), Ruparelia (U.S. Pre-Grant Publication No. 20160364729), Donnellan (U.S. Pre-Grant Publication No. 20150294304), and Laracey (U.S. Pre-Grant Publication No. 20120160912).

Claim 8
	Regarding Claim 8, the combination of Singh, Beck, Ruparelia, and Donnellan does not explicitly teach, but Laracey, however, does teach:
Presenting, by the server on the customer device, one or more options to initiate the transaction at the terminal device by way of the customer device, wherein the one or more options are selectable by the customer, and wherein the first request is received by the server when the customer selects one of the one or more options (See at least Paragraphs 93 and 94: Describes a mobile payment application that allows a user to conduct transactions with ATM devices. The user may initiate a transaction on their mobile device by selecting transaction details from a list of options provided on the mobile payment application [See Paragraph 58 and Fig. 4b]. The mobile device may then transmit the transaction details to a transaction management system in transaction request message).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, Ruparelia, Donnellan, and Laracey in order to increase user convenience by allowing the user to initiate and conduct a wide variety of transactions at ATM devices without need to insert a traditional payment card (such as a debit card or the like) at the ATM device (Laracey: Paragraph 15).

Claim 16
	Regarding Claim 16, the combination of Singh, Beck, Ruparelia, and Donnellan does not explicitly teach, but Laracey, however, does teach:
Present, on the customer device, one or more options to initiate the transaction at the terminal device by way of the customer device, wherein the one or more options are selectable by the customer, and wherein the first request is received by the server when the customer selects one of the one or more options (See at least Paragraphs 93 and 94: Describes a mobile payment application that allows a user to conduct transactions with ATM devices. The user may initiate a transaction on their mobile device by selecting transaction details from a list of options provided on the mobile payment application [See Paragraph 58 and Fig. 4b]. The mobile device may then transmit the transaction details to a transaction management system in transaction request message).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, Ruparelia, Donnellan, and Laracey in order to increase user convenience by allowing the user to initiate and conduct a wide variety of transactions at ATM devices without need to insert a traditional payment card (such as a debit card or the like) at the ATM device (Laracey: Paragraph 15).

Claim 17
	Regarding Claim 17, Singh teaches:
A method for conducting transactions utilizing a customer device for entry of transaction details comprising (See at least the Abstract: Describes a method for conducting transactions at an ATM with a portable device):
receiving, by the server from the customer device, a first request to initiate the customer device-based transaction at the terminal device, [[when the customer selects one of the one or more options]] (See at least Paragraphs 22 and 23: The ATM Network Service [the server] receives a cash transaction request from a personal mobile device [customer device] of a user. The cash transaction request is associated with a ATM [terminal device]. Examiner’s Note: Singh does not explicitly teach that the user selects an option presented on the customer device to initiate the transaction. However, Laracey does teach this limitation as described below);
receiving… the second request… wherein the second request includes at least first identification information of the customer and second identification information of the terminal device (See at least Paragraph 26: The ATM Network service acquires a unique serial number or other type of unique identifier for the ATM. The ATM Network service may also acquire an identifier associated with the personal mobile device, such as a phone number [See Paragraph 23]. Examiner's Note: Singh does not explicitly teach that the identification information is received from the terminal device by the server in the listening mode. However, Beck does teach these limitations as described below);
rendering, by the server… a payment interface of the terminal device on the customer device… wherein the payment interface comprises interactive features replicating functionality of a payment interface of the terminal device (See at least Paragraph 30: The ATM Network service presents authentication screens, which are typically presented on the ATM to customers via a display of the ATM. These authentication screens or some modified version of these authentication screens are presented to the customer on the customer's personal mobile device and not the ATM display. The authentication screens are displayed on the personal mobile device after the identification information for the ATM and personal mobile device are received. The user may interact with an input mechanism of the personal device, such as touch screen keys [i.e. interactive features; see Paragraph 32]),
receiving, by the server from the customer device… transaction details submitted by the customer using the payment interface (See at least Paragraphs 34-37: The transaction may then be completed based on authentication information received from the customer via the authentication screens, and a security code supplied by the ATM Network Service).

	Regarding Claim 17, Singh does not explicitly teach, but Beck, however, does teach:
entering, by the server, a listening mode for a first time-interval based on the first request and in anticipation of a second request (See at least Paragraph 44: Describes a system for performing transactions at an ATM. The ATM [terminal device] may transmit an "ATM identifier" [second identification of the terminal device] and "recording data" [first identification information of the customer, See Paragraphs 33 and 34] to the account system [server]);
receiving, by the server in the listening mode, the second request from the terminal device within the first time-interval (See at least Paragraphs 212 and 122: In Step 730, the FSP system may then receive transaction data associated with a transaction authorization request [i.e. a second request] for a transaction initiated using the payment account. The transaction authorization request may be transmitted from the merchant device [i.e. the terminal device] to the FSP system via a payment processing network [See Paragraphs 93-95]); and
transmitting, by the server to one of a payment network or an acquirer server, an authorization response based on the transaction details (See at least Paragraph 127: In step 750, the FSP system may transmit an authorization decision to the payment processing network. The payment network may then send the authorization decision to the merchant system).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh and Beck in order to increase security and user convenience while conducting transactions by enabling continued use, on a restricted basis, of a payment method or account for which a financial service provider has identified fraudulent activity or has otherwise declared unusable (Beck: Paragraph 6).

	Regarding Claim 17, the combination of Singh and Beck does not explicitly teach, but Ruparelia, however, does teach:
verifying, by the server, the first identification information and the second identification information (See at least Paragraph 65: Describes a system for performing secure card less transactions using a user device. At step 412, the device pairing module [i.e., the server] verifies the identity of the ATM kiosk and the user device using the machine ID [i.e., second identification information] and the app ID [i.e., first identification information]);
rendering, by the server, in response to verification of the first identification information and the second identification information, a graphical user interface (GUI) of the terminal device on the customer device initiating a transaction session that is valid for a second time-interval, wherein the GUI comprises interactive features replicating functionality of a payment interface of the terminal device (See at least Paragraph 66: After the ATM kiosk and the user device are verified, the pairing process between the ATM kiosk and user device may be completed. This pairing process allows the user to access the ATM via their mobile device for a predefined duration of time [i.e., a transaction session that is valid for a second time interval, see Paragraph 55]. Figure 8g shows an example ATM interface that is displayed on the mobile device of the user);
receiving, by the server from the customer device within the second time-interval, transaction details submitted by the customer using the GUI (See at least Paragraph 55: The user must provide input to the interface displayed on the user device before the predefined duration of time expires).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, and Ruparelia in order to facilitate the use of mobile devices to perform card-less transactions while maintaining a high level of security for the users involved in the transaction (Ruparelia: Paragraphs 6-8).

	Regarding Claim 17, the combination of Singh, Beck, and Ruparelia does not explicitly teach, but Donnellan, however, does teach:
wherein the first request comprises transaction card details in an encrypted format (See at least Paragraph 101: Describes methods, systems, and devices for securely processing transactions using payment cards. Payment card information is received at a payment processing server from a mobile device. The mobile device may encrypt the payment card information before transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, Ruparelia, and Donnellan in order to keep payment card information secure and combat payment card fraud (Donnellan: Paragraphs 1-3).

	Regarding Claim 17, The combination of Singh, Beck, Ruparelia, and Donnellan does not explicitly teach, but Laracey, however, does teach:
Presenting, by a server on a customer device of a customer, one or more options to initiate a customer device-based transaction at a terminal device, wherein the one or more options are selectable by the customer (See at least Paragraphs 93 and 94: Describes a mobile payment application that allows a user to conduct transactions with ATM devices. The user may initiate a transaction on their mobile device by selecting transaction details from a list of options provided on the mobile payment application [See Paragraph 58 and Fig. 4b]. The mobile device may then transmit the transaction details to a transaction management system in transaction request message).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Singh, Beck, Ruparelia, Donnellan, and Laracey in order to increase user convenience by allowing the user to initiate and conduct a wide variety of transactions at ATM devices without need to insert a traditional payment card (such as a debit card or the like) at the ATM device (Laracey: Paragraph 15).

Claim 18
	Regarding claim 18, Singh teaches:
Wherein the terminal device is a point-of-sale (POS) device wherein the payment interface replicates a functionality of the POS device on the customer device (See at least Paragraphs 3-9: Singh does not explicitly teach that the system comprises a POS device. However, Singh does identify several alternative types of "kiosks" that may benefit from the disclosed invention [e.g. kiosks for collecting payment for goods and services]. Therefore, it would have been obvious to one of ordinary skill in the art that the systems/methods disclosed by Singh could be applied to POS devices).

Claim 19
	Regarding claim 19, Singh teaches:
Wherein the terminal device is an automated teller machine (ATM) and wherein the payment interface replicates a functionality of the ATM on the customer device (See at least Paragraph 30: The system replicates the functionality of an ATM on a customer's personal mobile device).


Response to Arguments
6.	Applicant’s arguments filed June 13, 2022 have been fully considered. 

Rejections Regarding 35 U.S.C. 112(b)
7.	The examiner has withdrawn the rejection under 35 U.S.C. 112(b) previously applied to claims 9-12 and 16 in response to the amendments provided by the applicant. Specifically, the applicant has amended claim 9 to provide antecedent basis for the claim term “the second time-interval.”

Rejections Regarding 35 U.S.C. 103
8.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.  
	Additionally, on page 22 of their remarks, the applicant argues, “Applicant respectfully submits that the disclosure of Ruparelia highlighted above and cited by the Office does not teach or suggest, after first identification information and the second identification information has been verified, then rendering... in response to verification... a graphical user interface (GUI) of the terminal device on the customer device initiating a transaction session that is valid for a second time-interval, wherein the GUI comprises interactive features replicating functionality of a payment interface of the terminal device, then receiving... from the customer device within the second time-interval, transaction details submitted by the customer using the GUI, and then transmitting... to one of the payment network or the acquirer server, an authorization response based on the transaction details so that an approval notification can be sent to the terminal device authorizing the transaction, as required by claims 1 and 9…” The examiner respectfully disagrees.
	Ruparelia does teach the limitations listed by the applicant. The examiner notes that the process of pairing the ATM and the user device disclosed by Ruparelia is equivalent to the process for “initiating a transaction session” recited in the claims. Figures 4a and 4b of Ruparelia disclose a process for verifying various information regarding the ATM and the user device to pair the devices. Ruparelia (Paragraphs 54-55) also teaches that, once the ATM and the user device are paired, the user may provide input to the user device to initiate and complete a transaction with the ATM. The devices may be paired for a predetermined duration of time after which the user has to re-initiate the pairing session in order to process the transaction from the beginning. The applicant is pointed to the updated 103 rejection above for further detail.

Citation of Pertinent Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dorsey (U.S. Pre-Grant Publication No. 20120130903): Describes methods using card readers configured to be coupled to mobile devices to conduct financial transactions using payment systems. The mobile device sends an encrypted and signed packet to a back end of a payment system.
Navar (U.S. Patent No. 10937074): Describes systems and methods for securing mobile transactions. The gateway server generates an encryption key that is based on the user key and a server key stored at the server. The encryption key is used to encrypt the credit card number, and the encrypted credit card number is sent to the mobile device for use in subsequent orders


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696